NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                           BRUCE DALE MOORE,
                                Appellant.

                             No. 1 CA-CR 21-0250
                               FILED 3-24-2022


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR202000540
              The Honorable John David Napper, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eliza C. Ybarra
Counsel for Appellee

Nicole Countryman, Phoenix
Counsel for Appellant
                            STATE v. MOORE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Michael J. Brown joined.


T H U M M A, Judge:

¶1            Bruce Dale Moore, Jr. appeals his conviction and sentences,
asserting the superior court erred by (1) granting a partial acquittal on his
felony criminal damage count but finding him guilty of misdemeanor
criminal damage; and (2) failing to give him an opportunity to address the
court before imposing sentence on his various convictions. Because Moore
has shown no reversible error, his conviction and sentences are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In March 2021, Moore and his co-defendant were tried on
eight felony counts alleged to have been committed in May 2020 in Yavapai
County: attempt to commit first degree murder, three counts of aggravated
assault, two counts of disorderly conduct, discharge of a firearm at a
structure and criminal damage (alleging damage of $1,000 or more but less
than $2,000).

¶3            After the State rested in its case in chief, Moore moved for a
judgment of acquittal on all counts. See Ariz. R. Crim. P. 20 (2022).2 The
court entered a judgment of acquittal on the discharge of a firearm at a
structure count. The court then found the evidence on the criminal damage
count was insufficient for a felony (which requires at least $1,000 in
damage), but sufficient for a misdemeanor. See Ariz. Rev. Stat. (A.R.S.) § 13-
1602(B)(5)-(6).



1On appeal, this court views the evidence in the light most favorable to
sustaining the conviction and resolves all reasonable inferences against the
defendant. State v. Karr, 221 Ariz. 319, 320 ¶ 2 (App. 2008). Moore also was
charged with misconduct involving weapons, but that count was severed
before trial and is not at issue here.

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      2
                              STATE v. MOORE
                             Decision of the Court

¶4             When the State noted that testimony was presented that the
damage was more than $1,000, the court stated it was “uncomfortable with
that. There was no objection to the hearsay, but we don’t have the name of
the person who gave him the value, we don’t know how that person even
was able to figure out what the value was. I’m just not sure there’s
substantial evidence as to” the criminal damage count charged.
Accordingly, the court granted the motion for acquittal for criminal damage
“as to it being a class 6 felony. It can go forward as a Misdemeanor, and if
you want, I can decide that.” The jury later found Moore guilty of the
remaining charges, with the court finding him guilty of misdemeanor
criminal damage.

¶5            At sentencing, the court noted, and counsel agreed, that the
criminal damage conviction was a class 1 misdemeanor. After hearing
arguments from counsel, the court sentenced Moore on the various
convictions. The court did so, however, without affording Moore the right
to address the court. Just after announcing the sentences, the court realized
the oversight and asked Moore if he wanted to address the court, stating, “I
didn’t give the defendants a chance to address the court. Do they have
anything they want to say?” Moore then briefly addressed the court.

¶6           Given his prior criminal history, Moore was sentenced to a
variety of concurrent and consecutive prison terms on the felony
convictions, the longest of which was for 20 years, with appropriate
presentence incarceration credit. For the criminal damage misdemeanor, he
was sentenced to 180 days in jail, with 180 days credit for time served.

¶7            This court has jurisdiction over Moore’s timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution and A.R.S.
sections 12-120.21(A)(1), 13-4031 and 13-4033(A).

                                DISCUSSION

I.     Moore Has Not Shown the Superior Court Erred in Finding Him
       Guilty of a Class 1 Misdemeanor.

¶8             Moore first argues that the court lacked the authority to
designate the criminal damage charge and conviction a class 1
misdemeanor. Moore argues that, instead, the court should have dismissed
the charge with prejudice after finding there was insufficient evidence for
it to proceed as a class 6 felony. Moore cites State v. Frey, 141 Ariz. 321 (1984)
and A.R.S. § 13-604, contending that the court may only designate the
offense as a misdemeanor after there has been an adjudication for an
undesignated class 6 felony.


                                        3
                             STATE v. MOORE
                            Decision of the Court

¶9             Moore is correct that he was not convicted of an undesignated
class 6 felony offense, meaning A.R.S. § 13-604 does not apply. For that same
reason, however, this case is also distinguishable from Frey. That case
addressed “whether a trial judge can deny a defendant a jury trial, when
the defendant has been charged with a class 6 felony, by stating an
intention, before trial, to designate the offense a misdemeanor if the
defendant is convicted at trial.” 141 Ariz. at 322. Here, the court found, after
the close of the State’s case, that the evidence was insufficient to support a
felony criminal damage claim (concluding the State had not proven the
required amount of damage by substantial evidence), but that the evidence
was sufficient to support a misdemeanor criminal damage claim (given that
a lesser amount of damage had been proven). Thus, the predicate in Frey –
a conviction of a class 6 felony criminal damage charge – is not present here.

¶10           Moore does not argue that he had a right to a jury trial for the
misdemeanor criminal damage charge. See Derendal v. Griffith, 209 Ariz. 416,
422 ¶ 21 (2005). Nor has Moore shown that the evidence was inadequate to
support the court’s finding that he was guilty of class 1 misdemeanor
criminal damage. A.R.S. § 13-1602(B)(5) (“Criminal damage is a class 1
misdemeanor if the person recklessly damages property of another in an
amount of more than two hundred fifty dollars but less than one thousand
dollars.”). For these reasons, Moore’s conviction of class 1 misdemeanor
criminal damage is affirmed.

II.    The Oversight in Not Allowing Moore to Address the Court Before
       Sentencing Does Not Require Resentencing.

¶11           Moore argues he was denied his right to address the court
before his sentences were imposed. Moore is correct in noting the court
failed to allow him to address the court before announcing his sentences.
The court, however, recognized the oversight and then immediately
allowed Moore to address the court before the hearing ended. Because
Moore did not object, this court reviews for fundamental error.

¶12            Moore does not argue, let alone show, that the oversight was
fundamental error resulting in prejudice. State v. Escalante, 245 Ariz. 135,
140 (2018). “When the court pronounces a sentence, it must give the
defendant an opportunity to address the court.” Ariz. R. Crim. P.
26.10(b)(1). A court’s failure to allow a defendant to address the court before
pronouncing the sentence does not require resentencing “unless the
defendant can show that he would have added something to the mitigating
evidence already presented.” State v. Hinchey, 181 Ariz. 307, 313 (1995). In
Hinchey, the defendant “failed to remind the judge . . . He did not ask to


                                       4
                             STATE v. MOORE
                            Decision of the Court

speak. He let the sentencing go on. He fails to argue what he would have
offered in mitigation that had not already been presented during [the
trial].” Id. On that record, Hinchey concluded that “the error [was] technical,
without any substantive consequence.” Id.

¶13           Here, Moore argues that, had he been allowed to address the
court before sentencing, he would have expressed his remorse for his
actions and pled “his own case for leniency.” Moore’s counsel filed a
sentencing memorandum, highlighting his age and poor health and
requesting mitigated, concurrent sentences. The sentencing memorandum
also highlighted Moore’s remorse, including a statement that “Moore told
the detective he let the whole situation get to him, that he regrets bringing
the gun to the situation, and he regrets what happened. With time, Mr.
Moore has experienced more remorse, the more time he has had to think
about it.” While Moore should have received an opportunity to address the
court before the court announced the sentences, the court promptly
recognized the error and gave Moore an opportunity to address the court,
to which he responded and asked about the time of the sentence. Moore has
failed to show fundamental error resulting in prejudice.

                              CONCLUSION

¶14           Moore’s conviction and sentences are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        5